RECORD IMPOUNDED

                      NOT FOR PUBLICATION WITHOUT THE
                    APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2371-15T5

IN THE MATTER OF THE CIVIL
COMMITMENT OF M.E.H.,
SVP-354-04.
_______________________

           Submitted June 5, 2018 – Decided June 28, 2018

           Before Judges Hoffman and Gilson.

           On appeal from Superior Court of New Jersey,
           Law Division, Essex County, Docket No.
           SVP-354-04.

           Joseph E. Krakora, Public Defender, attorney
           for   appellant  M.E.H.   (Nancy   C. Hayes,
           Designated Counsel, on the brief).

           Gurbir S. Grewal, Attorney General, attorney
           for respondent State of New Jersey (Melissa
           H. Raksa, Assistant Attorney General, of
           counsel; Nicholas Logothetis, Deputy Attorney
           General, on the brief).

PER CURIAM

     Appellant, who is now fifty-seven years old, appeals from a

January   28,    2016   judgment    continuing     his    involuntary     civil

commitment to the Special Treatment Unit (STU) as prescribed by

the Sexually Violent Predator Act (SVPA), N.J.S.A. 30:4-27.24

to -27.38.      We affirm.
                                        I.

     Appellant has a lengthy history of sexual offenses against

women and young girls.         His offense history has been reviewed at

length   in   this   court's    prior    opinions    affirming   his       initial

commitment and upholding his continued commitment.1                    Thus, we

provide only a brief summary here.

     Between 1982 and 1990, appellant was arrested and charged

with sexual-assault offenses involving four different victims,

including two minors. In one situation, he pled guilty to a lesser

charge of simple assault.        During the investigation of the sexual

assault of a twelve-year-old victim, appellant admitted having sex

with the child, although claimed that he did not know that the

child was a minor.      In another situation, appellant pled guilty

to fourth-degree criminal sexual contact and admitted that he

forcibly touched the victim's breasts, vagina, and buttocks.

     Appellant's     civil     commitment    was    predicated   on    a    sexual

assault that occurred in May 1996, after the victim experienced

car trouble on the Garden State Parkway.             Appellant drove by the

victim's disabled vehicle and offered her a ride.                 During the

drive, he pulled the vehicle over and proceeded to forcibly


1
   See In re Civil Commitment of M.E.H., No. A-5871-10 (App. Div.
Feb. 11, 2014) (upholding appellant's continued commitment); In
re Civil Commitment of M.E.H., No. A-5923-05 (App. Div. Feb. 27,
2008) (upholding appellant's initial commitment).

                                        2                                  A-2371-15T5
sodomize the victim twice.       Appellant pled guilty to second-degree

sexual assault and was sentenced to ten years in prison with four

years of parole ineligibility.

      He   was   civilly    committed       in   2004.    The   review   hearing

underlying this appeal was conducted in January 2015 and January

2016.   The State presented two expert witnesses: (1) John Zincone,

M.D., a psychiatrist; and (2) Tarmeen Sahni, Ph.D., a psychologist.

Appellant testified on his own behalf and also presented expert

testimony from Christopher Lorah, Ph.D., a psychologist.

      Dr. Zincone found that appellant does not have sexual impulse

control.     He opined that the level of appellant's treatment effect

was poor given the number of years he has been in treatment, and

that any progress made by appellant was in its beginning stages.

In that regard, he found that appellant does not understand the

nature of his arousal and lacks the ability to recognize the rights

of others.       He determined that appellant exhibits an arousal to

violence and uses sex as a method to deal with stress and cope.

Dr. Zincone diagnosed appellant with other specific paraphilic

disorder, non-consenting type in a controlled environment, as well

as   other   specified      personality      disorder    with   antisocial    and

narcissistic      traits.      Ultimately,         Dr.   Zincone   opined    that

appellant has a mental abnormality and volitional, emotional, and

cognitive     impairments;      would       have     serious    difficulty      in

                                        3                                A-2371-15T5
controlling his sexual offending behavior; and was highly likely

to reoffend in the foreseeable future unless confined.

      Dr. Sahni's findings echoed those of Dr. Zincone.             In that

regard, she found that appellant had not yet addressed the role

that violence plays in his arousal, and that he could not identify

or develop other mechanisms that would substitute his need for sex

as a coping mechanism.       Dr. Sahni diagnosed appellant with other

specified paraphilic disorder, non-consenting type.               Dr. Sahni

further identified appellant as having other specified personality

disorder, antisocial narcissistic features, and alcohol, cannabis,

and steroid use disorders.       Dr. Sahni acknowledged that appellant

has   become   more   engaged    in   and   receptive   to   treatment,   but

cautioned that he was in the early stages of progress.            She opined

that appellant remains highly likely to sexually reoffend if not

confined to a secure facility.

      Dr. Lorah conceded that there was a need for appellant's

continued sexual specific treatment.          Dr. Lorah opined, however,

that appellant had made progress in his treatment that put him

below the "highly likely" threshold relating to his risk to

reoffend.      Ultimately,      Dr.   Lorah   recommended    a   conditional

discharge with stipulations.

      On January 28, 2016, the trial judge rendered an oral decision

and found appellant to be a sexually violent predator in need of

                                       4                             A-2371-15T5
continued civil commitment.          The judge found that the 1996 sexual

assault was a sexually violent offense under the SVPA.                         Relying

on the State's experts, he found that appellant suffers from a

mental abnormality and a personality disorder that predispose him

to engage in acts of sexual violence.                   The judge also found that

if   appellant    was    released,    he       would    have     serious    difficulty

controlling      his    sexually     violent          behavior    and,     within   the

reasonably foreseeable future, would be highly likely to engage

in acts of sexual violence.            Finally, the judge concluded that

while appellant has been confined for some time, he has not reduced

his risk to reoffend through substantial treatment.                         Thus, the

judge entered an order that same day continuing appellant's civil

commitment to the STU.

                                       II.

      The scope of an appellate court's review of an SVPA commitment

determination is "extremely narrow."                   In re Civil Commitment of

R.F., 217 N.J. 152, 174 (2014) (quoting In re D.C., 146 N.J. 31,

58   (1996)).     "The    judges     who       hear    SVPA    cases   generally    are

'specialists' and 'their expertise in the subject' is entitled to

'special deference.'"        Ibid. (quoting In re Civil Commitment of

T.J.N., 390 N.J. Super. 218, 226 (App. Div. 2007)).                         The trial

court's findings should not be disturbed if they are supported by

"sufficient credible evidence . . . in the record."                        Id. at 175

                                           5                                   A-2371-15T5
(quoting State v. Johnson, 42 N.J. 146, 161 (1964)).                  Accordingly,

an    appellate    court     should   not     modify      the    trial       judge's

determination to commit an individual, unless the "the record

reveals a clear mistake."        Ibid. (quoting D.C., 146 N.J. at 58).

      Under the SVPA, the State may involuntarily commit "'a person

who has been convicted . . . of a sexually violent offense' who

'suffers from a mental abnormality or personality disorder that

makes the person likely to engage in acts of sexual violence if

not   confined     in   a    secure   facility      for   control,         care   and

treatment.'"      Id. at 173 (quoting N.J.S.A. 30:4-27.26).                The State

must establish three facts to commit or continue the involuntary

commitment under the SVPA:

            (1) that the individual has been convicted of
            a sexually violent offense; (2) that he [or
            she] suffers from a mental abnormality or
            personality disorder; and (3) that as a result
            of his [or her] psychiatric abnormality or
            disorder, "it is highly likely that the
            individual will not control his or her
            sexually violent behavior and will reoffend."

            [Ibid. (citations omitted)           (quoting In re
            Commitment of W.Z., 173              N.J. 109, 130
            (2002)).]

"If the court finds by clear and convincing evidence that the

person    needs   continued     involuntary    commitment        as    a    sexually

violent    predator,    it    shall   issue    an    order      authorizing       the

involuntary commitment of the person to a facility designated for


                                       6                                     A-2371-15T5
the custody, care and treatment of sexually violent predators."

N.J.S.A. 30:4-27.32(a).

     Here, appellant pled guilty to second-degree sexual assault.

Therefore, he has been convicted of a sexually violent offense.

See N.J.S.A. 30:4-27.26(a) (including sexual assault under the

definition   of    "[s]exually     violent   offense").       Consequently,

appellant does not challenge the first element. Rather, he focuses

on the second and third elements. In that regard, appellant frames

his arguments as follows:

          THE STATE FAILED TO PROVE BY CLEAR AND
          CONVINCING EVIDENCE THAT RESPONDENT M.E.H. IS
          A SEXUALLY VIOLENT PREDATOR AND THAT THE RISK
          OF FUTURE RECIDIVISM IS AT A SUFFICIENTLY HIGH
          LEVEL TO JUSTIFY CONTINUED COMMITMENT UNDER
          THE CURRENT TREATMENT PLAN.

     Under   the    SVPA,   "[m]ental     abnormality"   is   defined   as    a

"condition   that    affects   a    person's   emotional,     cognitive      or

volitional capacity in a manner that predisposes that person to

commit acts of sexual violence."          N.J.S.A. 30:4-27.26.    While the

SVPA does not define "personality disorder," our Supreme Court has

held that the relevant inquiry is whether "the mental condition

. . . affect[s] an individual's ability to control his or her

sexually harmful conduct."         W.Z., 173 N.J. at 127.

     Here, appellant argues that the State failed to prove that

he suffers from a mental abnormality or personality disorder that


                                      7                             A-2371-15T5
predisposes him to acts of sexual violence.                In particular,

appellant contends that there was not clear and convincing evidence

that he "qualifies for a diagnosis of" pedophilia or antisocial

personality disorder.         We reject this argument for two reasons.

     First,   a     diagnosis    of   pedophilia,   specifically,   is    not

necessary to prove that appellant suffers from a mental abnormality

or personality disorder under the SVPA.          See N.J.S.A. 30:4-27.26.

Second, both of the State's experts diagnosed appellant with

paraphilia    and     other     specified    personality   disorder      with

antisocial and narcissistic traits.           The trial judge found that

testimony to be credible. We discern no error in the trial court's

determination that the State had proven by clear and convincing

evidence that appellant suffered from a mental abnormality or

personality disorder which predisposed him to engage in sexual

violence.

     Appellant also challenges the trial judge's finding that, if

released, he is "highly likely" to reoffend.           In that regard, he

contends that determination directly contradicted Dr. Lorah's

expert opinion that appellant has made positive progress in his

treatment.    Initially, we note that "[t]the final determination

of dangerousness lies with the courts, not the expertise of

psychiatrists and psychologists."           Trantino v. N.J. State Parole

Bd., 166 N.J. 113, 174 (2001) (quoting D.C., 146 N.J. at 59).             Dr.

                                       8                            A-2371-15T5
Lorah's expert opinion, therefore, is not dispositive of whether

it is "highly likely that the [civilly committed] individual will

not   control     his    or   her   sexually   violent   behavior   and   will

reoffend."      W.Z., 173 N.J. at 130.          Moreover, the trial judge

found that Dr. Lorah's opinion regarding appellant's treatment

progress lacked support in the record.

      Both   of    the   State's    experts    testified   that   appellant's

progress in treatment is in its beginning stages.            In that regard,

they observed that appellant has not yet dealt with his arousal

to violence.      They also opined that he still uses sex as a coping

mechanism.        Relying on that testimony, the judge found that

appellant would have serious difficulty controlling his sexually

violent behavior and, within the reasonably foreseeable future,

would be highly likely to engage in acts of sexual violence.                 We

discern no basis to disturb that finding.

      Accordingly, in applying our standard of review and the

applicable law, we find that the record supports the trial judge's

factual findings and determination that each of the elements under

the SVPA were proven by clear and convincing evidence.

      Affirmed.




                                        9                             A-2371-15T5